Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-8, 11-16, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447 as set forth in the previous office action. .
 	
Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447 and further in view of Pelkey 2013/0150167 as set forth in the previous office action. 
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447 and further in view of Walter et al. 2014/0194212 as set forth in the previous office action.

Claim Rejections - 35 USC § 102
Claim(s) 24 and 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walter et al. 2014/0194212 as set forth in the previous office action.
“As to claim 24, Walter shows an extendable baton with a handle section 12 with a base section being tubular and having a lengthwise axis, a first annular recess for the cam joint at 18b as described in 6,238,292 [0012] and a second annular recess 34 on an inner surface of a distal end and a release button 24 on a proximal end; a low friction, impact resistant polymer ring at 30 is disposed in the second annular recess of the handle section; at least one extendable section 14 being tubular and dimensioned to nest inside the base section coaxially with the longitudinal axis, the extendable section comprising a locking clutch 52 on a proximate end, the locking clutch including a retractable clutch plate 18a with a control aperture; and a control rod 22 connected to the release button, the control rod being insertable through the control aperture to retract the clutch plate toward the extendable section when the release button is depressed; wherein when the extendable section is extended from the base section, the control rod is withdrawn from the control aperture, the clutch plate engages the annular recess. 
 As to claim 25, all elements are considered to have a surface texture that controls a level of friction between the control rod and the control aperture of the retractable clutch plate. As such, the texture of control rod 22 is considered to be inherent.”

Claims 26-28 are treated below in response to applicant’s remarks. 

Conclusion
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
Applicant’s amendments and  remarks with respect to the rejections under 112 are noted and has not been sustained. 
Applicant argues that Parsons discloses a pair of opposed sliding clutch plates, not the claimed single clutch plate. As a matter of broadest reasonable interpretation of the claim, “single” is considered to mean “one”.  By the open language of the claim, Parsons does indeed show a “single” clutch plate.  To the extent applicant appears to interpret the claim to mean the same as “one and only one”.  The examiner does not share this interpretation and as such the grounds for rejection remains. 
Applicant remarks that, “Claim 1 is amended to clarify that the guide cap is not an element of the sliding clutch.”  Yet no “sliding clutch” appears to be any element in the claim. Most likely applicant meant to say “locking clutch”.  However, the specification makes it clear that any guide cap is indeed part of the “locking clutch”;

“[0033] In the illustrated example, the locking clutch 26 further comprises a guide cap 64. Guide cap 64 may be formed from a thermoplastic, such as polyoxymethylene (sold under the brand name Delrin). In some embodiments, the thermoplastic comprises high impact polypropylene for additional impact damage resistance.”

As such applicant’s purpose for the amendment and support for it is not clear. Further noted is that no structure to the guide cap or how it is disposed on the end of the extendable section is recited.  To this extend, it is so broad that any feature of the end of the extendable section of Parson can be described as a guide cap;

    PNG
    media_image1.png
    406
    746
    media_image1.png
    Greyscale

  While applicant’s disclosed [0033] and fig. 5 are noted, such structure is not positively recited in the claims in any way to clearly distinguish over the applied art and the grounds for rejection remains. 
Applicant argues with respect to claims 13 and 20 that  Parsons '240 does not illustrate or disclose a portion of the proximal end of the extendable section end opposite the slot being reinforced for additional impact damage resistance. However, no positive structure with respect to this reinforcement is recited other than its location be in some opposite direction of the slot.  Similarly with respect to the structureless guide cap above, any feature opposite the slot of Parsons can be described as “reinforced”; 

    PNG
    media_image2.png
    406
    746
    media_image2.png
    Greyscale

The examiner does not agree with applicant’s interpretation that the opening precludes any reinforcement opposite a slot of the extendable section as set forth above. Further, this argument does not take into account the combination and teachings of the locking clutch of Pelkey.  Applicant argues that, “the second tubular section 34 does not have a slot for a sliding clutch plate, instead it is in the cylindrical block 46.”  Here it appears applicant is addressing 2013/0150167 and not 6,231,447.  Pelkey ;447 teaches a locking clutch design like applicant tha is “reinforced” and has a singular slot;

    PNG
    media_image3.png
    429
    520
    media_image3.png
    Greyscale
t

Therefore, taking into account the different types of locking clutches taught in the prior art, the second tubular section 34 is considered to be fairly taught as reinforced and the grounds for rejection remains. 
Regarding claim 21, first guide cap being formed from “at least one spring seat” is not structurally commensurate with applicant’s remarks.  While the disclosed spring seats 48 as shown in applicant’s fig. 4B are noted in his cap 64, this structure needs to be more positively recited in order to overcome the grounds for rejection.  At least, Pelkey teaches using spring seats 33-1 in his guide cap as shown above in fig. 7.  Admittedly it appears that applicant’s disclosed fig. 4B if properly claimed with clear structure and relationships. contains allowable subject matter. 
11Appl. No. 16/635,492With respect to claims 10 and 17, applicant argues that  the bushing of Walter is not a ring. However, such bushings are clearly taught by Pelkey ‘447 at 36 and 49.  As such, these features are considered fairly taught. 
With respect to claims 24-25, applicant argues that claim 24 has been amended to recite a retractable clutch plate secured between a guide cap and the extendable section without any further structure.  To that extend, the broad recitations of the claims remain shown by Walter; 

    PNG
    media_image4.png
    949
    908
    media_image4.png
    Greyscale
	Claim 26 is considered shown above where the one single slot is between the guide cap and the distal end of the extendable section. Claim 27 is shown above where the single slot disposed on the proximal end of the extendable section retains the clutch plate in a direction corresponding to a lengthwise direction of the extendable section. The intended scope of the limitation is not clear. To the extent that the clutch plate may or may not be required to be within the slot or merely held the and “retained” is not clear.  Here the slot can be interpreted to functionally retain the clutch plate 18a in Walter to meet the broad limitations of the claims.  To the extent applicant is attempting to merely distinguish over the type of locking clutch used by Walter as oppose to the one in Parsons or Pelkey, even successfully doing such would not render the claim allowable as this type of locking clutch is considered fairly taught.  As such, even distinguishing over the locking clutch of Walter would not render claim 27 allowable.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711